Order entered August 18, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-20-00645-CV

                         ALVESTER COLEMAN, Appellant

                                        V.

                           PETRO-HUNT LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-13807

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Before the Court are appellant’s August 9, 2021 amended docketing

statement and request for mediation and appellee’s response. We DENY the

request for mediation.


                                             /s/   ROBBIE PARTIDA-KIPNESS
                                                   PRESIDING JUSTICE